Name: Commission Implementing Regulation (EU) NoÃ 1108/2011 of 28Ã October 2011 derogating from Regulations (EC) NoÃ 2058/96, (EC) NoÃ 2305/2003, (EC) NoÃ 969/2006, (EC) NoÃ 1918/2006, (EC) NoÃ 1964/2006, (EC) NoÃ 1067/2008 and (EC) NoÃ 828/2009 as regards the dates for lodging import licence applications and issuing import licences in 2012 under tariff quotas for cereals, rice, sugar and olive oil and derogating from Regulations (EC) NoÃ 382/2008, (EC) NoÃ 1518/2003, (EU) NoÃ 1178/2010, (EU) NoÃ 90/2011 and (EC) NoÃ 951/2006 as regards the dates for issuing export licences in 2012 in the beef and veal, pigmeat, eggs, poultrymeat and out-of-quota sugar and isoglucose sectors
 Type: Implementing Regulation
 Subject Matter: animal product;  plant product;  tariff policy;  processed agricultural produce;  trade;  beverages and sugar
 Date Published: nan

 4.11.2011 EN Official Journal of the European Union L 287/19 COMMISSION IMPLEMENTING REGULATION (EU) No 1108/2011 of 28 October 2011 derogating from Regulations (EC) No 2058/96, (EC) No 2305/2003, (EC) No 969/2006, (EC) No 1918/2006, (EC) No 1964/2006, (EC) No 1067/2008 and (EC) No 828/2009 as regards the dates for lodging import licence applications and issuing import licences in 2012 under tariff quotas for cereals, rice, sugar and olive oil and derogating from Regulations (EC) No 382/2008, (EC) No 1518/2003, (EU) No 1178/2010, (EU) No 90/2011 and (EC) No 951/2006 as regards the dates for issuing export licences in 2012 in the beef and veal, pigmeat, eggs, poultrymeat and out-of-quota sugar and isoglucose sectors THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2), and in particular Articles 61, 144(1), 148, 156 and 161(3), in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (3), and in particular Article 9(5) thereof, Having regard to Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences from 1 January 2009 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 (4), and in particular Article 11(7) thereof, Whereas: (1) Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (5), Commission Regulation (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (6) and Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (7) lay down specific provisions for lodging import licence applications and issuing import licences for common wheat of a quality other than high quality under quotas 09.4123, 09.4124 and 09.4125, for barley under quota 09.4126 and for maize under quota 09.4131. (2) Commission Regulation (EC) No 2058/96 of 28 October 1996 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 (8) and Commission Regulation (EC) No 1964/2006 of 22 December 2006 laying down detailed rules for the opening and administration of an import quota for rice originating in Bangladesh, pursuant to Council Regulation (EEC) No 3491/90 (9) lay down specific provisions for lodging import licence applications and issuing import licences for broken rice under quota 09.4079 and for rice originating in Bangladesh under quota 09.4517. (3) Commission Regulation (EC) No 828/2009 of 10 September 2009 laying down detailed rules of application for the marketing years 2009/2010 to 2014/2015 for the import and refining of sugar products of tariff heading 1701 under preferential agreements (10) lays down specific provisions for lodging import licence applications and issuing import licences under quotas 09.4221, 09.4231 and 09.4241 to 09.4247. (4) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia (11) lays down specific provisions for lodging import licence applications and issuing import licences for olive oil under quota 09.4032. (5) In view of the public holidays in 2012, derogations should be made, at certain times, from Regulations (EC) Nos 2058/96, 2305/2003, 969/2006, 1918/2006, 1964/2006, 1067/2008 and 828/2009 as regards the dates for lodging import licence applications and issuing import licences in order to ensure compliance with the quota volumes in question. (6) The second subparagraph of Article 12(1) of Commission Regulation (EC) No 382/2008 of 21 April 2008 on rules of application for import and export licences in the beef and veal sector (12), Article 3(3) of Commission Regulation (EC) No 1518/2003 of 28 August 2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector (13), Article 3(3) of Commission Regulation (EU) No 1178/2010 of 13 December 2010 laying down detailed rules for implementing the system of export licences in the egg sector (14) and Article 3(3) of Commission Regulation (EU) No 90/2011 of 3 February 2011 laying down detailed rules for implementing the system of export licences in the poultrymeat sector (15) provide that export licences are to be issued on the Wednesday following the week in which the licence applications were lodged, unless the Commission has taken any particular measures in the meantime. (7) Article 7d(1) of Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (16) lays down that export licences for out-of-quota sugar and isoglucose are to be issued from the Friday following the week during which the licence applications were lodged, unless the Commission has taken any particular measures in the meantime. (8) In view of the public holidays in 2012 and the resulting impact on the publication of the Official Journal of the European Union, the period between the lodging of applications and the day on which the licences are to be issued will be too short to ensure proper management of the market. That period should therefore be extended. (9) Commission Regulation (EC) No 1000/2010 (17) derogating from certain Regulations as regards the dates for lodging applications and issuing import and export licences in 2011 should therefore be repealed. (10) The measures set out in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Cereals 1. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 1067/2008, for 2012, import licence applications for common wheat of a quality other than high quality under quotas 09.4123, 09.4124 and 09.4125 may no longer be lodged after 13:00 (Brussels time) on Friday 14 December 2012. 2. By way of derogation from the second subparagraph of Article 3(1) of Regulation (EC) No 2305/2003, for 2012, import licence applications for barley under quota 09.4126 may no longer be lodged after 13:00 (Brussels time) on Friday 14 December 2012. 3. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 969/2006, for 2012, import licence applications for maize under quota 09.4131 may no longer be lodged after 13:00 (Brussels time) on Friday 14 December 2012. Article 2 Rice 1. By way of derogation from the third subparagraph of Article 2(1) of Regulation (EC) No 2058/96, for 2012, import licence applications for broken rice under quota 09.4079 may no longer be lodged after 13:00 (Brussels time) on Friday 7 December 2012. 2. By way of derogation from the first subparagraph of Article 4(3) of Regulation (EC) No 1964/2006, for 2012, import licence applications for rice originating in Bangladesh under quota 09.4517 may no longer be lodged after 13:00 (Brussels time) on Friday 7 December 2012. Article 3 Sugar By way of derogation from Article 4(1) of Regulation (EC) No 828/2009, applications for import licences for sugar products under quotas 09.4221, 09.4231 and 09.4241 to 09.4247 may not be lodged from 13:00 (Brussels time) on Friday 14 December 2012 until 13:00 (Brussels time) on Friday 28 December 2012. Article 4 Olive oil By way of derogation from Article 3(3) of Regulation (EC) No 1918/2006, import licences for olive oil applied for during the periods referred to in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 5 Licences for exports of beef and veal, pigmeat, eggs and poultrymeat attracting refunds By way of derogation from the second subparagraph of Article 12(1) of Regulation (EC) No 382/2008, Article 3(3) of Regulation (EC) No 1518/2003, Article 3(3) of Regulation (EU) No 1178/2010 and Article 3(3) of Regulation (EU) No 90/2011, export licences applied for during the periods referred to in Annex II to this Regulation are issued on the corresponding dates specified therein, taking account where applicable of the specific measures referred to in Article 12(2) and (3) of Regulation (EC) No 382/2008, Article 3(4) and (4a) of Regulation (EC) No 1518/2003, Article 3(4) and (5) of Regulation (EU) No 1178/2010 and Article 3(4) and (5) of Regulation (EU) No 90/2011, taken before those issue dates. Article 6 Out-of-quota sugar and isoglucose By way of derogation from Article 7d(1) of Regulation (EC) No 951/2006, export licences for out-of-quota sugar and isoglucose for which applications are lodged during the periods referred to in Annex III to this Regulation shall be issued on the corresponding dates specified therein taking account where applicable of the specific measures referred to in Article 9(1) and (2) of Regulation (EC) No 951/2006, taken before those issue dates. Article 7 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall expire on 31 December 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 348, 31.12.2007, p. 1. (4) OJ L 211, 6.8.2008, p. 1. (5) OJ L 290, 31.10.2008, p. 3. (6) OJ L 342, 30.12.2003, p. 7. (7) OJ L 176, 30.6.2006, p. 44. (8) OJ L 276, 29.10.1996, p. 7. (9) OJ L 408, 30.12.2006, p. 19. (10) OJ L 240, 11.9.2009, p. 14. (11) OJ L 365, 21.12.2006, p. 84. (12) OJ L 115, 29.4.2008, p. 10. (13) OJ L 217, 29.8.2003, p. 35. (14) OJ L 328, 14.12.2010, p. 1. (15) OJ L 30, 4.2.2011, p. 1. (16) OJ L 178, 1.7.2006, p. 24. (17) OJ L 290, 6.11.2010, p. 26. ANNEX I Periods for lodging olive oil import licence applications Dates of issue Monday 2 or Tuesday 3 April 2012 Friday 13 April 2012 Monday 14 or Tuesday 15 May 2012 Wednesday 23 May 2012 Monday 21 or Tuesday 22 May 2012 Wednesday 30 May 2012 Monday 29 or Tuesday 30 October 2012 Thursday 8 November 2012 ANNEX II Periods for lodging export licence applications for beef and veal, pigmeat, eggs and poultrymeat Dates of issue From 2 to 6 April 2012 Friday 12 April 2012 From 23 to 27 April 2012 Friday 3 May 2012 From 21 to 25 May 2012 Friday 31 May 2012 From 17 to 28 December 2012 Friday 7 January 2013 ANNEX III Periods for lodging export licence applications for out-of-quota sugar and isoglucose Dates of issue From 23 to 27 April 2012 Friday 7 May 2012 From 6 to 10 August 2012 Friday 20 August 2012 From 17 to 28 December 2012 Friday 7 January 2013